Citation Nr: 0608244	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-16 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
February 1985 and from March 1990 to February 1994.  He had a 
period of active duty for training (ACDUTRA) from August to 
December 1987.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The veteran was present at a Board video conference hearing 
in January 2006.  A transcript (T) of the hearing has been 
associated with the claims file.  

In March 2006, the undersigned Veterans Law Judge granted the 
veteran's motion to advance his case on the Board's docket on 
account of severe financial hardship.  38 C.F.R. § 20.900(c).

The issue of entitlement to service connection for a left 
knee disability on a de novo basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran did not appeal a March 1994 RO rating 
decision that denied entitlement to service connection for a 
left knee disability, the March 2000 and July 2002 rating 
decisions that did not reopen the claim, or the April 2003 
that denied entitlement to service connection for a left knee 
disability identified as degenerative joint disease.

2.  The evidence received since the April 2003 RO rating 
decision does raise a reasonable possibility of 
substantiating the claim of service connection for a left 
knee disability. 


CONCLUSIONS OF LAW

1.  The April 2003 RO decision that denied entitlement to 
service connection for a left knee disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence to reopen the claim of service 
connection for a left knee disability has been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for a left knee disability.  VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the veteran's claim for service 
connection for a left knee disability.  Therefore, regardless 
of whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted 
since this determination is favorable to the veteran on the 
appealed issue of whether he has submitted new and material 
evidence.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Furthermore, the Board is granting the application to reopen 
and remanding the claim to the RO through the AMC to 
initially decide the reopened claim of service connection for 
a left knee disability on the merits.  Thus, any notice 
defect with respect to information concerning the evidence 
needed to evaluate disability and choose an effective date 
when a service connection claim is granted shall be addressed 
on remand in connection with the de novo review of the claim.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(U.S. Vet. App. March 3, 2006).


Analysis

In summary, the RO in April 2003 was not the first review of 
this claim.  The veteran claimed in March 1994 that the left 
knee was injured in military training in 1987 and that he 
received treatment during service, but there was no reference 
to a left knee disability on a VA examination in 1988 or on a 
military examination in January 1994, although the veteran 
complained to pain in both knees on walking long distances.  
Then in January 1999 he asserted that the left knee was 
injured in 1993 at the same time he injured the right knee, 
and he reiterated his previous contention of injuring the 
left knee in training late in 1987.  He claimed a private 
physician stated the ligament and cartilage damage occurred 
at the same time as the right knee injury.  The veteran gave 
a VA examiner in June 1995 a history of a left knee injury 
prior to military service.  However, private treatment 
records referred to a left knee injury in 1998 but the 
examiner did not feel the findings represented a new injury 
but that the veteran had a preexisting severe arthritis.  In 
March 2000, the RO denied the application to reopen the claim 
and the veteran did not appeal the decision.

The veteran added additional service medical records early in 
2001 showing an evaluation of the knees in 1993 after he fell 
approximately 10 feet on a confidence course.  There question 
of an old anterior cruciate ligament tear of the left knee 
from a pervious injury and the left knee showed a positive 
Lachman sign according to the report.  A private radiology 
study of the left knee in December 1998 was interpreted as 
showing severe degenerative changes of the left knee and a 
tear of the anterior cruciate ligament.    

The RO decision in April 2003 was based on a consideration of 
the appellant's service medical records and subsequent 
medical treatment records.  The RO reopened the claim but 
denied the claim on the merits on the basis that the record 
did not show a relationship to military service for the 
degenerative joint disease of the left knee.  In essence, the 
RO determined the degenerative joint disease of the left knee 
was not in incurred or aggravated by his military service 
since there was no evidence of an injury to the left knee 
shown during service in the service medical records. 

RO decisions are final based on evidence on file and may not 
be revised on the same factual basis.  38 C.F.R. § 20.1103.  
The veteran's most recent application to reopen the claim was 
received in January 2004, and a VA examiner in February 2004 
opined against a relationship to military service for the 
left knee based upon the veteran's reliability as a witness 
regarding the versions of his left knee history and lack of 
support in the service medical records.  However, the 
veteran's former platoon sergeant recalled in a June 2004 
statement that the veteran landed awkwardly on his knees when 
he fell from "Tarzan bars" and that carried from the 
training site and treated and then placed on a temporary 
profile due to the extent of his injuries.  

For applications filed after August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2005).  "New evidence" is that which is not 
merely cumulative of other evidence of the record.  See 
Elkins v. West, 12 Vet. App. 209, 216 (1999) (en banc).  
Evidence is "material" where it is relevant to and 
probative of the issue at hand.  See Evans v. Brown, 9 Vet. 
App. 273, 283-84 (1996), overruled in part by Hodge v. West, 
155 F.3d 1356 (Fed.Cir.1998); but see Anglin v. West, 203 
F.3d 1343, 1347 (2000) (recognizing that the Court's analysis 
in Evans remained intact save for a requirement that new and 
material evidence be so significant as to create a reasonable 
possibility that the outcome of the earlier, final decision 
would be changed).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  A 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The veteran supplemented 
with his hearing testimony, the personal statement of a 
former platoon sergeant, private treatment records and VA 
clinical records.  This evidence is new and material as it 
did address the ultimate issue of the case-whether the 
veteran sustained a left knee injury during his military 
service. 

New and material evidence must be probative of this 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  Similarly, § 3.156(a) requires that such 
evidence either by itself or in connection with previously 
submitted evidence raise a reasonable possibility of 
substantiating the claim.  The Board must assess the probity 
of newly submitted evidence before a case is reopened.  See 
Evans, 9 Vet. App. at 283-84 (defining materiality as 
probative of the issues at hand); see also Justus, 3 Vet. 
App. at 513 (classifying credibility and weight as issues of 
fact to be determined after reopening, and materiality to be 
determined before reopening).

The Board does attach probative value to this additional 
evidence.  When viewed in the context of evidence previously 
submitted, the new evidence is probative of an event during 
military service being recalled independently of the 
veteran's recollection and supports an injury to the left 
knee.  The absence of corroboration was a specified basis for 
the most recent denial.  This evidence is competent evidence 
of injury and the record now is not solely his assertion of 
an injury during military service.  Thus, to a significant 
degree it does not duplicate previously reviewed evidence.  
The recent hearing testimony recalled the fall during 
military training, the veteran's treatment history since 
military service, and it also discussed the recently 
submitted witness statement (T 5-8, 10). 

Thus, the record as it stands contains competent evidence 
supporting a left knee injury related to an inservice event 
that has been deemed established.  The recollection of a 
former platoon sergeant serves as the predicate to reopen a 
claim under section 5108 when viewed with other evidence.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
appellant meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, and the 
benefit of the doubt doctrine does apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a left knee 
disability, the appeal is granted to this extent only. 


REMAND

The veteran contends that the RO erred by failing to grant 
service-connection for a left knee disability.  As noted 
above, the veteran's claim of entitlement to service 
connection for a left knee disability has been reopened and 
will be considered by VA on the merits.  

The record refers at various times to a preexisting 
disability of the left knee, but the record does not contain 
any medical treatment information for the left knee prior to 
the veteran's military service and the record of treatment 
during and after service may be incomplete in light of the 
veteran's hearing testimony.  On a June 1995 VA examination 
he referred to a left knee injury before he entered military 
service but there was no reference to the nature or extent of 
the injury then or elsewhere other  than the brief treatment 
note in service in June 1993.  However, after the VA 
examination in February 2004, the veteran submitted credible 
evidence to corroborate the claimed injury to the left knee 
during service.  Furthermore, a private examiner in 1998 felt 
that current left knee manifestations were not related to a 
current injury, although at the time the veteran apparently 
did not provide a history of any left knee injury.

In this regard, it was the holding in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004), that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness. The correct standard for rebutting the presumption 
of soundness under 38 U.S.C.A. § 1111 requires that VA shows 
by clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.

Upon consideration of this evidence, the Board finds that the 
record does not contain sufficient competent medical evidence 
to decide the veteran's claim for service connection for a 
left knee disability. See 38 C.F.R. § 3.159(c)(4) (2005). 
Therefore, this case will be remanded for the purpose of 
obtaining a medical opinion on the question of whether the 
veteran currently has a left knee disability related to 
service.  There are additional duty to notify and assist 
obligations tat must be completed, as described below.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file and ensure 
that all notice and development obligations have 
been satisfied in accordance with the provisions 
of 38 C.F.R. § 3.159 (2005).  The veteran should 
receive specific notice as to all elements 
necessary to substantiate his claim and the 
division of responsibilities between the veteran 
and VA in obtaining that evidence.  This includes 
notice that a disability rating and an effective 
date for the award of benefits will be assigned 
if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The 
veteran should be asked to identify all medical 
treatment for the left knee at any time prior to, 
during or since military service that has not 
already been made part of the record.  The RO 
should assist the veteran in obtaining all 
relevant medical evidence that is not already of 
record, including complete service medical 
records.  If records sought are not obtained, the 
RO should notify the veteran of the records that 
were not obtained, explain the efforts taken to 
obtain them, and describe further action to be 
taken. Once obtained, all records must be 
permanently associated with the claims folder.

2.  Following completion of the above 
development, the veteran should be scheduled for 
a VA orthopedic examination. The claims folder 
must be made available to the physician for 
review prior to the examination and all necessary 
testing should be accomplished.  With regard to 
the service connection claim for a left knee 
disability, based on a review of the medical 
evidence and the current examination, the 
physician must provide a diagnosis for all 
chronic disability of the left knee that are 
found.  For any diagnosis of a chronic left knee 
disability that is substantiated, the physician 
should provide a medical opinion as to whether it 
is at least as likely as not that such left knee 
disability is related to service on any basis, 
including a fall during physical training as 
described in the record.  If the examiner 
determines upon review of the record that a left 
knee disability pre-existed service, the examiner 
is asked to provide the diagnosis of the 
preexisting disability of the left knee an opine 
whether it was aggravated during service.  The 
examiner is advised that aggravation is defined 
for legal purposes as a worsening of the 
underlying condition, beyond its natural 
progression, versus a temporary flare-up of 
symptoms.  All factors upon which the medical 
opinion is based must be set forth for the 
record.

3. When the above development has been completed 
and the RO has complied with the notice and duty 
to assist provisions of 38 C.F.R. § 3.159, to 
include the appropriate time period for receipt 
of additional information or evidence, the RO 
should review the expanded record and 
readjudicate the issue on appeal. If any benefit 
sought remains denied, a supplemental statement 
of the case (SSOC) should be issued and the 
veteran and his representative should be afforded 
an opportunity to respond before the case is 
returned to the Board for further appellate 
review. The SSOC must contain notice of all 
relevant actions taken on the claim, including a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, including 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002). 
Additionally, if the veteran does not appear for 
a scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 (2005).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


